Citation Nr: 0802668	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  97-28 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	J. Berry, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1973 to June 1977, followed by documented periods of 
reserve service in active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board remanded the claim in January 
2004 for further evidentiary development and all required 
actions were taken.  In June 2005, the Board entered a 
decision which denied entitlement to service connection for a 
low back disability.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims, which 
vacated and remanded the claim in a July 2007 order.  
Pursuant to the Court's order, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2003.  A transcript is 
associated with the claims file.  
 

REMAND

The veteran's claim for entitlement to service connection for 
a low back disability was denied by the Board in a June 2005 
decision.  The case was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  As noted above, a 
subsequent July 2007 Court order vacated and remanded the 
Board's decision.  

The Court specifically addressed the Board's June 2005 
decision as lacking an adequate consideration of all evidence 
with respect to the need for a VA medical examination to 
determine the etiology of the veteran's low back disability.  
The veteran did not display any back symptoms during his 
period of active service; however, there was a documented 
finding of arthritis in 1991 during a period of INACDUTRA, as 
well as history of an in-service motorcycle accident in 1976. 

The Board notes that in order for service connection to be 
granted for a period of INACDUTRA, there must be an injury 
incurred or aggravated in the INACDUTRA period.  See 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The arthritis was 
not classified as post-traumatic; the condition was 
determined to be chronic in nature and not caused by an 
injury in service.  Furthermore, the Board stated that there 
was no evidence of a chronic back disability as a result of 
the INACDUTRA fall in August 1991, and that as his active 
service separation findings were normal in 1977, that the 
motorcycle accident could not have played a role in the onset 
of any current disability.  The Court took issue with these 
findings, and noted that there was no medical opinion which 
specifically addressed if a low back disability was 
etiologically related to any period of service.  In reviewing 
the claims file, the Board notes that the veteran has 
reported a subjective history of back pain dating to both his 
active service motorcycle accident and to an August 1991 
documented fall on INACDUTRA (where his right arm was 
injured).  The presence of back pain, while not a disability 
in and of itself for VA purposes (See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999)), is nonetheless a symptom 
on which he is competent to report, and must be considered 
when evaluating the need for a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Pursuant to the Court's order and in recognition of in-
service low back symptoms which, at least facially, may 
potentially be related to a current diagnosis of a low back 
disability, the case is remanded so that an orthopedic 
physician can examine the veteran and offer an opinion on the 
likelihood that any current back disability, to include 
arthritis with complaints of pain, had an onset during any 
period of active duty, ACDUTRA, or INACDUTRA.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  It is imperative that 
all relevant service and post-service medical records be 
reviewed, and that a comprehensive rationale be associated 
with the medical opinion.  





Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied. 

2.  Schedule the veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any low back 
disability that is currently present.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any low back disability that is 
currently present, to include 
arthritis, began during service or 
is causally linked to any incident 
of service, to include any 
injury/disease experienced during a 
period of ACDUTRA or any injury 
experienced during a period of 
INACDUTRA.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

